Citation Nr: 0936159	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-14 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired 
psychiatric disorder to include PTSD, anxiety disorder, and 
depressive disorder.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to April 1971 
including service in the Republic of Vietnam.  The Veteran 
was awarded two Bronze Stars, a Combat Infantryman Badge, and 
the Army Commendation Medal among other awards, for his 
service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  As such, the Board has restated the claim above.

The issue of hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO's June 1996 decision denying the Veteran service 
connection for PTSD was not appealed and is final. 

2.  The evidence received since June 1996 is new and 
material, and therefore the Veteran's claim of entitlement to 
service connection for PTSD is reopened.

3.  The Veteran is currently diagnosed with PTSD, anxiety 
disorder, and depressive disorder.

4.  The Veteran's current psychiatric disorders are related 
to his active service.

5.  The Veteran is currently diagnosed with bilateral 
tinnitus.  

6.  There is an approximate balance of competent medical and 
audiological evidence on the question of whether the 
Veteran's current tinnitus is attributable to his exposure to 
loud noise during his active military service.


CONCLUSION OF LAW

1.  New and material evidence has been received sufficient to 
reopen the claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008)

2.  An acquired psychiatric disorder, to include PTSD, was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2008).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

The Veteran was denied service connection for a PTSD in a 
June 1996 decision because there was no indication that the 
Veteran had been diagnosed with a psychiatric disability.  At 
the time of the June 1996 decision the pertinent evidence of 
record included service treatment and personnel records.

The decision became final based on the evidence then of 
record.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. 
§§ 3.104, 20.302, 20.1103 (1995).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed the Secretary shall reopen the 
claim and review the former disposition of the claim. 
 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The Veteran filed his application to reopen a claim of 
entitlement to service connection for PTSD in June 2006.  The 
pertinent evidence received subsequent to the June 1996 
rating decision includes an examination by Dr. D.M. dated in 
July 2006, a VA compensation and pension (C&P) examination 
dated in September 2006, and a DD 215 dated in August 2006.  

The examinations submitted by the Veteran indicate that he 
has been diagnosed with PTSD, anxiety disorder, and 
depressive disorder.  The Veteran's DD 215 indicates he is in 
receipt of the Combat Infantryman Badge, Valorous Unit Award, 
and Army Commendation Medal which were not indicated on his 
DD 214 prior to August 2006.  This evidence goes to essential 
facts not presented in the previous decision; namely a 
diagnosis of a psychiatric disorder and the character of the 
Veteran's service.  As such, the Board finds that the 
evidence received is both new and material and sufficient to 
reopen the Veteran's claim for service connection for an 
acquired psychiatric disorder.  

II.  Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in 
service is not fatal to a claim for service connection.  When 
a Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-60 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.

A.  Acquired Psychiatric Disorder

The Veteran seeks entitlement to service connection for PTSD.  
The Veteran contends that he currently has PTSD and that it 
was caused by events and experiences during his active 
service.

While in service the Veteran served as a light weapons 
infantryman.  He received two Bronze Stars, the Combat 
Infantryman Badge, the Vietnam Cross of Gallantry with Palm, 
and the Army Commendation Medal, among other awards, for his 
service in Vietnam.  His service treatment records do not 
indicate any complaints of or treatments for a psychiatric 
disorder.

In July 2006 the Veteran was seen for an evaluation regarding 
the initial establishment of service connection for PTSD.  
The Veteran's claims file was not available for review in 
association with the examination.  During this evaluation the 
Veteran related several experiences he had while in Vietnam 
that he believed caused his PTSD.  The Veteran's unit 
performed sweeps of the roads to the Cambodia border.  They 
were sent into Cambodia and performed ambushes at night.  On 
his first actual operation the Veteran and his unit walked 
into a bunker complex and experienced a firefight.  He saw 
his first injuries at this location and was quite upset.  In 
his second contact with the enemy some tracks were hit by 
mortars.  The unit continued to go back and forth into 
Cambodia.  

At another time the Veteran was leading nine or ten men 
across a creek and upon making a sharp left turn there was an 
explosion behind him and several men were severely injured.  
The Veteran reported this had been a source of emotional 
trouble for him for years.  He became quite upset discussing 
this incident and blamed himself for what happened.  The men 
injured suffered severe wounds and did not return to duty.  

The Veteran stated he had over 160 airmobile missions in 
helicopters.  The Veteran also reported he has serious 
flashbacks to helicopters when in deep woods and upon hearing 
twigs break.

Upon returning from Vietnam, the Veteran reported becoming 
very troubled by his first fireworks exhibit.  He had very 
strong unexpected reactions.  The Veteran held several jobs 
after service before taking a position as a prison chaplain 
in 1982, which he still held at the time of the evaluation.

The Veteran's mother had major depression during middle age 
and was hospitalized for it.  His brother has a history of 
some depression and suicide.  

The examiner reported that the Veteran was open and warm and 
easily gave his history.  He described the Veteran as talking 
rapidly and being over-inclusive, but the Veteran did not 
demonstrate evidence of difficulties with orientation or 
cognition.

The Veteran did not report any dreams which the examiner 
associated with a recent prescription for a CPAP machine.  
The Veteran stated that prior to the machine, he experienced 
some recurrent nightmares about once a week.

The Veteran reported having severe flashbacks, including his 
most recent flashback on the July 4th holiday.  His 
flashbacks are triggered by seeing or hearing a helicopter 
fly overhead.  He also experiences flashbacks when in the 
woods hunting.  He can also have flashbacks if he sees Asian 
people or smells marijuana.  The examiner stated that the 
Veteran did not appear avoidant of other people, but becomes 
worried when people are behind him.  The examiner also noted 
that working in a prison increased the Veteran's 
hypervigilance.  

The Veteran reported problems with depression and anxiety and 
took Paxil to help treat the symptoms.  The Veteran reported 
occasions of deeper depression but the examiner did not find 
any indication of suicidal attempts.

The examiner diagnosed the Veteran with moderate, chronic 
PTSD and moderate dysthymic disorder.  He also stated that 
the Veteran is under the stress of ongoing PTSD symptoms and 
the examiner indicated that the stress level was estimated to 
be code 3.  The examiner stated the Veteran's current Global 
Assessment of Functioning (GAF) score was estimated at 47.

The examiner opined that the Veteran experienced a history of 
very strong flashbacks but not a very strong history of 
nightmares, avoidance, or hypervigilance.  He described that 
Veteran's symptoms as moderate in degree.  The examiner 
reported that the Veteran had a history of depression and 
considerable problems of guilt from a particular mission in 
Vietnam that he described very carefully in the interview.  
The examiner felt that the special points or features of this 
mission may very well have affected him with guilt and 
depression as well as other symptoms through the years.  The 
Veteran was also having more intense nightmares prior to 
being placed on a CPAP machine.  The examiner felt that all 
in all the Veteran demonstrated symptoms at one time or 
another characteristic of a DSM-IV diagnosable condition of 
PTSD.

The examiner concluded that the Veteran had a long history of 
PTSD with symptoms that could be traced back to within weeks 
of his homecoming from Vietnam.  The Veteran had never been 
treated through therapy regarding his problems, though he had 
been prescribed Paxil and Xanax for anxiety and depression.  
The examiner felt the Veteran would benefit from more 
intensive treatment of PTSD.

The Veteran was afforded a VA C&P examination in September 
2006.  The examiner reviewed the Veteran's claim file.  The 
Veteran reported being diagnosed with hypertension, sleep 
apnea, arthritis, neuropathy, a heart condition, 
hyperlipidemia, and diabetes.

The Veteran reported outpatient treatment for a mental 
disorder stating that his internist had prescribed him Paxil 
and Xanax for the past nine years because the Veteran 
reported shortness of breath, trouble sleeping, and 
nervousness.  The Veteran was never hospitalized for a mental 
disorder.

The Veteran reported that his sleep had improved using the 
CPAP machine but that he experienced sleep onset insomnia due 
to stress at work.  He reported a panic attack six months 
prior.  The examiner noted this indicated a decrease in the 
frequency of anxiety related shortness of breath.  

The Veteran stated that two or three days a month he wakes up 
feeling lethargic and down with no motivation and little 
appetite.  On these days he typically stays in bed or watches 
television.  The Veteran explained the depression appears 
without trigger.  Each episode lasted one or two days.  The 
Veteran stated he occasionally has suicidal thoughts on these 
days.  The Veteran denied suicidal intent saying he has too 
much to live for listing his wife and "grandbabies."

The Veteran did not report verbal or physical abuse during 
his childhood.  His mother was hospitalized twice during his 
teenage years and prescribed trazodone.  She became verbally 
combative when she did not take her medication.  The 
Veteran's father had told the Veteran's wife that the 
mother's problems began after her mother died.  The Veteran's 
brother attempted suicide in the 1970s which the Veteran 
attributed to divorce.  

The Veteran was an Infantry Squad leader and led sweeps and 
ambush patrols and pulled security for heavy equipment.  The 
examiner stated that the Veteran had combat experience but 
was not wounded.  The Veteran did not have any substance 
abuse problems.  

The Veteran reported marrying his wife in 1969 with whom he 
has two children and six grandchildren.  He described his 
relationship with his wife as good though his wife noted that 
a few times a week he will "speak rough" to her or 
"holler" at her.  The examiner noted that the Veteran and 
his wife appeared to get along well and seemed supportive of 
each other.

The examiner noted that the Veteran had been married for 37 
years, had stable employment for 24 years, did not abuse 
alcohol, had no legal trouble, and generally functioned well.  
The Veteran reported problems with anxiety and depression for 
the past nine years.

The examiner stated that the Veteran has panic attacks which 
generally consist of shortness of breath, increased heart 
rate, fear, and sweating.  The attacks usually occur when the 
Veteran lays down for bed but the most recent occurred when 
he awoke for an unknown reason.  The examiner found the 
Veteran to have good impulse control and no episodes of 
violence.

The examiner discussed the Veteran's stressors stating that 
they occurred in Cambodia in July 1970 and in Vietnam in 
January 1971.  The trauma occurred during military service 
and the Veteran listed several other Veterans that witnessed 
the events.  The Veteran reported feeling intense fear, 
hopelessness, horror, and guilt.  The Veteran did not sustain 
trauma-related injuries.

The Veteran described three negative experiences while 
serving in a war zone including two which occurred in 
Cambodia and were described with little distress and a third 
that occurred in Vietnam and caused the Veteran visible 
distress to discuss.  During the event in Vietnam, the 
Veteran led his men through a rice paddy in an "L" 
formation.  An explosion occurred and the Veteran blamed this 
formation for increased injuries from the explosion.  The 
Veteran became tearful upon discussing the incident and 
stated he does not think about it often.  Of the incidents in 
Cambodia the Veteran stated that he incurred a 30 to 40 
minute firefight during which two people were injured.  
During the other incident the Veteran stated that his entire 
company was ambushed by two enemy combatants.  The Veteran 
did not use his weapon that day, but some were wounded.

The examiner did not believe the Veteran's symptoms caused 
clinically significant distress or impairment in social or 
occupational settings.  The examiner did not feel the Veteran 
met the full criteria for a diagnosis of PTSD, though he 
demonstrated some mild symptoms.  The Veteran became tearful 
when discussing his belief that his decision to his line his 
men in an "L" formation led to increased injuries from an 
explosion.  The Veteran also reported that the sound of a 
helicopter made him nervous and "skiddish."  The Veteran 
denied loss of interest in previously pleasurable activities 
or avoidance of activities that may bring back painful 
memories of his experiences.  The examiner stated that other 
than names, the Veteran did not have difficulty remembering 
details of the events.  

The Veteran reported some sleep onset insomnia which appeared 
to be due to work stress.  He also reported brief 
disturbances from sudden, unexpected noises and problems with 
being short, especially if stressed at work.  The Veteran 
stated that he does not always realize when he has raised his 
voice.  The Veteran's wife states this often occurs over 
minor issues.  The Veteran reported that he attributed his 
stress and nervousness to PTSD.

The Veteran stated that he is paid through church donations.  
Because of this he does not have traditional benefits such as 
sick leave and health insurance.  The Veteran stated he has 
health insurance through his wife's job but worries about 
insurance once she stops working.  The Veteran reported 
losing two weeks of work in the past year and attributed this 
loss to feeling depressed when waking up and staying home for 
the day.  The examiner sated that the Veteran had increased 
absenteeism missing one to two days of work a month due to 
depression.

The examiner diagnosed the Veteran with anxiety disorder and 
depressive disorder.  The examiner stated that the Veteran 
had some symptoms of PTSD but did not meet the full criteria.  
The symptoms the Veteran experiences are attributable to his 
military service.  The examiner felt that the Veteran's 
irritability may or may not be attributed to military 
experience but was exacerbated by current work stress.  Some 
of the Veteran's anxiety can be attributed to breathing 
issues related to sleep apnea.

The examiner noted the Veteran's depressive symptoms are 
moderate because he stays in bed one to two days a month, but 
that the Veteran's irritability is mild to moderate based on 
raising his voice on to three times per week.  Other symptoms 
appeared mild to moderate however the examiner saw little 
functional impairment due to anxiety.

The Veteran's greatest functional impairment at the time of 
examination was depression without apparent triggers.  The 
examiner did not find any evidence that these episodes are 
linked to military trauma.  The Veteran also had anxiety 
disorder attributable to military related trauma.  The 
Veteran's irritability was not clearly linked to military 
trauma and more likely related to heightened work stress.

The examiner felt that many of the Veteran's symptoms may 
improve with a change in medication since he had been on his 
current regimen for many years.  The examiner stated that the 
Veteran has functioned well for many years, however with age 
it may become more difficult for the Veteran to tolerate the 
stress of working in a prison.

In light of the evidence, the Veteran is entitled to service 
connection for an acquired psychiatric disorder.  The Veteran 
has been diagnosed with three Axis I psychiatric disorders 
including PTSD, anxiety disorder, and depressive disorder.  
Although the first examiner did not review the Veteran's 
claims file, the Board finds the doctor's opinion highly 
probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (mere absence of a review of the record does not strip 
an opinion of its probative value).  The examiner's opinion 
is thoughtful based on the Veteran's history as related by 
the Veteran.  The Board finds the Veteran's history credible 
considering the nature of his position and the awards he 
received for his active service.  

Although the two examiners disagree on a diagnosis of PTSD, 
both examiners find that the Veteran has psychiatric 
disorders and that some of those disorders are, at least in 
part, associated with the Veteran's active service.  
Additionally, the Veteran earned numerous awards for his 
service in Vietnam including two Bronze Stars, the Combat 
Infantryman Badge, the Valorous Unit Award, the Republic of 
Vietnam Gallantry Cross with Palm, and the Army Commendation 
Medal.  The Veteran has been treated for anxiety with 
medication for twelve years.  As the evidence is in the 
Veteran's favor, service connection for an acquired 
psychiatric disorder is granted.

B.  Tinnitus

The Veteran seeks entitlement to service connection for 
tinnitus.  The Veteran contends that his current disability 
is related to his active service.

The Veteran served as a light weapons infantryman while in 
the service.  He was regularly exposed to gunfire and other 
loud noises.  The Veterans separation examination indicates 
the beginning signs of hearing loss.  Although his hearing 
tested within normal limits during the exam, the results 
indicated that the Veteran had lost some hearing since his 
entrance examination.

The Veteran received many awards for his service including 
two Bronze Stars, Army Commendation Medal, Combat Infantryman 
Badge, and Valorous Unit Award.  Additionally, he has several 
weapons badges.  

The Veteran was afforded a VA C&P examination in December 
2006.  The examiner indicated that the Veteran's history was 
positive for tinnitus and characterized it as bilateral and 
intermittent.  The Veteran's military noise exposure was 
reported to include artillery, small weapons, and large 
weapons.  The Veteran reported unprotected exposure to noise 
while hunting after service.  Additionally, during an 
examination for PTSD, the Veteran stated that he participated 
in more than 160 helicopter missions which likely exposed him 
to loud noise.

In light of the evidence the Board finds that service 
connection for tinnitus is warranted.  The nature of his 
position and awards indicate that he likely encountered 
frequent loud noises while in service.  Additionally the 
examiner indicated the Veteran had a positive history for 
tinnitus.  Further, the Veteran's separation examination 
indicates that while his hearing was within normal limits, it 
had worsened since entering active service.  

Although the Veteran experienced some post service noise 
exposure and did not seek treatment for tinnitus after 
service, the Board finds the Veteran's histories credible and 
consistent with the nature of his service.  See 38 C.F.R. § 
3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  
See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (the layperson may be competent to identify the 
condition where the condition is identifiable by the 
individual's senses).  

There is an approximate balance of positive and negative 
evidence associating the Veteran's tinnitus with his active 
service.  As such, the Board finds that the Veteran should be 
given the benefit of the doubt and service connection is 
granted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

As the Veteran is being granted service connection for PTSD 
and tinnitus, there is no need to discuss the VA's duty to 
notify and assist the Veteran.  Any faults in notice or 
assistance are obviously not prejudicial since the claims are 
being granted in full.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, anxiety disorder, and depressive 
disorder, is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran seeks entitlement to service connection for 
bilateral hearing loss.  He contends that he has hearing loss 
and that it is due to his exposure to loud noise during 
active service.

The Veteran's hearing tested within normal limits during his 
service entrance examination.  At his separation examination, 
while his hearing was still within normal limits, it had 
worsened since the Veteran entered service.  While in 
service, the Veteran served as a light weapons infantryman 
and received several weapons badges.  The Veteran has had 
limited noise exposure since active service.

The Veteran was afforded a VA C&P examination in December 
2006.  While the examiner states that the Veteran's hearing 
tested within normal limits, the examiner did not indicate 
the actual test results for each frequency.  The examiner 
indicated that the Veteran had some hearing loss during 
speech recognition testing. 

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is currently diagnosed with tinnitus and has some 
hearing loss during speech recognition tests.  Additionally, 
there is an indication that he was exposed to loud noise in 
service and the Veteran began to show signs of hearing loss 
at his separation examination.  Since the Board notes that 
the Veteran has some indications of hearing loss; was exposed 
to loud noise in service, as evidenced by his position and 
awards; and there is an indication that his previous 
examination was inadequate, it is necessary to remand this 
claim for the Veteran to be afforded a VA medical examination 
regarding his claim of entitlement to service connection for 
bilateral hearing loss.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any hearing loss found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies, 
including an audiological evaluation, 
should be performed, and all findings 
should be reported in detail.  The 
examiner should comment on the Veteran's 
report regarding the onset and continuity 
of symptomatology and opine as to whether 
it is at least as likely as not that any 
hearing loss found is related to or had 
its onset during service.  The rationale 
for all opinions expressed should be 
provided in a legible report.  

2.  Thereafter, readjudicate the 
Veteran's claim of entitlement to service 
connection for bilateral hearing loss.  
If the benefit sought on appeal is not 
granted, the AMC should issue the Veteran 
and his representative a supplemental 
statement of the case and provide the 
Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


